Title: From John Adams to François Adriaan Van der Kemp, 15 August 1808
From: Adams, John
To: Van der Kemp, François Adriaan



Sir,
Quincy near Boston August 15th. 1808—

The inclosed Letter came under cover, to me in a letter from your father dated the 3d. of August. After hinting that there had been some unfair play in the Post Office he says “I suppose the Crime is perpetrated in Massachusetts—Look at the inclosed sealing. It is from you?” I looked at the sealing and concluded there was something within to unriddle the mystery. I accordingly clipped the wafer and behold instead of any Treason or other high Crime or Misdemeanor, I found a Letter as elegant as it was affectionate from an Amiable Sister to a deserving Brother. What to do with it was the question? To send it back would disappoint both Brother & Sister. I concluded then to inclose it directly to you, and throw myself entirely on your candor & goodness to pardon the freedom used with the Seal.
With much esteem & regard for your family / including yourself I am Sir your / most obedient Servant

J. A